The judgment of the court was pronounced by
King, J.
The defendant has appealed from a judgment rendered against *839him on a conviction for selling spirituous and intoxicating liquor to a slave, in vioIation of the act of the 2d April, 1832. Sess. Acts, p. 162. He has applied for a mandamus directing the district judge to make up a statement of facts, to be used on the-trial of this appeal. In the case of The State v. Fant, just decided, we determined that on appeals in criminal cases the accused is not entitled to a statement of facts, asa means of enabling this court to review the questions of law which he desires to present. The mandamus is, therefore, refused.
The objections made to the sufficiency of the- indictment in this case are the-same which were urged in the case of The State v. Fant. For the reasons-assigned in that case,- they must be- overruled. The-indictments in both cases-are substantially the same. Judgment affirmed.